Title: John Wood to Thomas Jefferson, 2 October 1817
From: Wood, John
To: Jefferson, Thomas


                    
                        Dear Sir
                        Richmond
2d October 1817
                    
                    Within these few days, I have had an opportunity of perusing a London catalogue of the year 1814. Although it does not contain the Greek Lexicon, the review of which I mentioned to you, I observe notice of the two following.
                    1st Parkhurst’s Greek & english Lexicon royal octavo £1.10
                    2d Greek english derivative Dictionary, 12mo, £0.4.6
                    To the best of my recollection, the Greek and English Lexicon which I used at school for the New Testament was Pasor, and I think it probable Parkhurst is also a general Lexicon; although not the one to which I alluded. Several gentlemen of whom I have enquired recollect the book, but do not remember the name. I have not been able to procure a general Index of the Edinburgh review or a complete set of the volumes—
                    I returned to Richmond about a fortnight ago after completing the survey of the Potowmack, the Rappahannock, York river, the Piankitank And the Bay shore, and would have proceeded to have surveyed the small rivers of Pamunkey, Matoponay and Chickahominy, had I not been taken ill with a bilious fever, upon my return to Richmond, which compells me to postpone them until next fall—I am still confined to my room; but will open school again the 2d monday of October. Mr Eppes is here at present, and he tells me he purposes to take his son Francis with him to Washington this winter—
                    I should be glad to receive a situation in the Central college when it opens, although if agreeable to the Trustees, I would prefer a mathematical department to a classical one. From the prospect which the subscription affords, I entertain hopes that a mathematical class as likewise other classes may go into operation at the same time as the classical one.
                    
                        I remain with great respect and esteem your obliged humble servant
                        John Wood
                    
                